ACCEPTED
                                                                                    03-14-00734-CR
                                                                                           4884376
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               4/14/2015 2:56:48 PM
                         NO. 03-14-00734-CR                                       JEFFREY D. KYLE
                                                                                             CLERK

                     In The Third Court of Appeals
                             Austin, Texas                      FILED IN
                                                         3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         4/14/2015 2:56:48 PM
                      BRUCE WAYNE HARKEY                   JEFFREY D. KYLE
                            Appellant                            Clerk


                                   V.

                       THE STATE OF TEXAS,
                             Appellee

                        Cause no. CR5731
 On Appeal from the 33rd Judicial District Court of San Saba County,
                         San Saba, Texas


   MOTION FOR EXTENSION OF TIME TO FILE APPELLANT=S
                        BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant, Bruce Wayne Harkey, pursuant to Rule 10.5 of the

Texas Rules of Appellate Procedure, by and through his attorney of

record, requests an extension of time to file appellant’s brief, and in

support thereof would show the court the following:

      1__ The reporter’s record was filed on December 1, 2014.

         The clerk’s record was filed on November 17, 2014.



                                    1
2__ Under the court’s briefing schedule, the appellant’s brief is

   currently due on March 6, 2015.

3__ The Court Reporter’s Record exceeds ten (10) volumes of

   testimony and the trial before the jury was approximately one

   and one-half week in duration. More than 100 exhibits were

   admitted.

4__ The undersigned attorney has an extensive trial practice,

   both civil and criminal. Further, the undersigned counsel has

   numerous and regular court appearances consisting of

   motions to revoke and suppression hearings. Likewise, the

   undersigned is preparing for several jury trials which are

   subject to being tried within the following thirty (30) days.

5__    In order to prepare a brief that will be of assistance to the

   Court, the undersigned seeks a 30-day extension of time to

   file its appellant’s brief, so that the brief will be due on May

   15, 2015.

6__ This is the third request for an extension of time to file

   Appellant’s brief. This extension is not sought solely for

   delay, but is necessary so that justice can be done.



                               2
         For these reasons, Appellant respectfully requests that the

         Court grant this motion to extend the time for filing

         Appellant’s brief and allow that brief to be filed on or before

         May 15, 2015. Appellant also requests any other relief to

         which it may be entitled.

                                              Respectfully submitted,


                                               /s/ Richard D. Davis
                                              RICHARD D. DAVIS
                                              111 E. Jackson Street
                                              PO Box 398
                                              Burnet, Texas 78611
                                              (512)756-5117
                                              (512) 756-0164 Fax
                                              State Bar No. 05537100
                                              Email:
                                              rdd@austin.twcbc.com


                    CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Motion
for Extension of Time to File Appellant’s Brief has been hand
delivered, or sent by U.S. mail, certified return receipt requested, or
transmitted by telephonic transfer to the counsel for the State, Gary
W. Bunyard, of the Office of the District Attorney of Llano County,
P.O. Box 725, Llano, Texas 78643; on this the _13th_ day of April,
2015.
                                               /s/ Richard D. Davis
                                               RICHARD D. DAVIS


                                     3
                CERTIFICATE OF CONFERENCE

The undersigned by his signature below certifies that the District
Attorney’s Office of the 33rd/424th Judicial District has been contacted
and that this motion is not opposed by Appellee.

                                          /s/ Richard D. Davis
                                          Richard D. Davis




                                   4